Rombauer, J.,
delivered the opinon of the court.
The defendant was indicted in the Wright county ■circuit court for a misdemeanor in carrying concealed weapons. He was arraigned and tried upon this charge, found guilty, and sentenced to pay a fine.
Appealing to this court, the defendant complains, •among other things, that the evidence fails to show that the offence was committed in Wright county, and that it affirmatively appears, that the offence, if any, was committed more than one year prior to the finding of the Indict.uent.
To support a conviction it is as important to prove that the offence was committed in the county where it is *511■charged to have been committed, as to prove that the defendant committed it. The venne must be established by either direct or indirect testimony, and can not be inferred. In this case it is established by neither, and this in itself is fatal to the conviction. The State v. Hughes, 71 Mo. 633; The State v. McGinnis, 74 Mo. 245; The State v. Hartnett, 75 Mo. 251; The State v. Burgess, 75 Mo. 541; The State v. Babb, 76 Mo. 503.
The only evidence in the record as to date shows the offence to have been committed, if at all, on or about the twenty-second day of February, 1884. The indictment was found on the fifth day of March, 1885. Under the statute (Rev. Stat., sect. 1705), it is essential to a valid prosecution for this offence that the indictment be found within one year after its commission. Proof of any date within one year prior to the finding of the indictment would have been sufficient, but proof of a date more than ■one year prior thereto is not.
In view of the fin ling of the jury under the instructions of the court, the date 'in the transcript may be a clerical error. For this reason we will not discharge the defendant, but simply reverse the judgment and remand the cause.
It is so ordered.
All the judges concur.